                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:19-CV-041-KDB-DCK

 DANIEL DANFORD,                                             )
                                                             )
                    Plaintiff,                               )
                                                             )
     v.                                                      )   ORDER
                                                             )
 LOWE’S HOME CENTERS, LLC, and                               )
 LOWE’S COMPANIES INC,                                       )
                                                             )
                    Defendants.                              )
                                                             )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 180) filed by James J. Mills, concerning Seth R. Lesser on

April 22, 2020. Seth R. Lesser seeks to appear as counsel pro hac vice for Plaintiff Daniel Danford,

individually and on behalf of all other similarly situated individuals.         Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 180) is GRANTED. Seth R. Lesser

is hereby admitted pro hac vice to represent Plaintiff.

          SO ORDERED.
                                    Signed: April 23, 2020




      Case 5:19-cv-00041-KDB-DCK Document 183 Filed 04/23/20 Page 1 of 1
